Citation Nr: 0520484
Decision Date: 07/28/05	Archive Date: 09/19/05

DOCKET NO. 03-00 839                        DATE JUL 28 2005

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a psychiatric disorder.

2. Entitlement to service connection for cold sores.

3. Entitlement to service connection for a low back disorder.

REPRESENTATION

Veteran represented by:

The American Legion

ATTORNEY FOR THE BOARD

Christopher]. McEntee, Associate Counsel

INTRODUCTION

The veteran had active service from July 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2001 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.	.

The Board remanded this matter for further development in December 2003.

FINDINGS OF FACT

1. The veteran's psychiatric disorders are not related to active service.

2. The veteran's cold sore disorder is not related to active service.

3. The veteran's low back disorder is not related to active service.

CONCLUSIONS OF LAW

1. A psychiatric disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131,5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2. A cold sore disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3. A low back disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

-2



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for three disorders. In the interest of clarity, the Board will initially discuss whether the issues have been properly developed for appellate purposes. The Board will then address the issues on appeal, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became 'law in November 2000. The VCAA provides, among other things, that the V A shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA. The VCAA also requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

In this case, VA's duties have been fulfilled to the extent possible. First, VA must notify the veteran of evidence and information necessary to substantiate his claims and inform him whether he or VA bears the burden of producing or obtaining that information or evidence. See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002). In the present case, the veteran was informed of the evidence needed to substantiate his claims by means of a rating decision issued in May 2001, a Statement of the Case issued in November 2002, a Supplemental Statement of the Case issued in May 2005, and a letter from the RO dated in December 2000.

In the rating decision, the veteran was informed of the basis for the denial of his
. claims and of the type of evidence that he needed to submit to prevail. In the Statement of the Case and Supplemental Statement of the Case, the RO notified the veteran of all regulations pertinent to his claims, informed him of the reasons for the denials, and provided him with additional opportunity to present evidence and argument. In addition, the RO advised the veteran in its December 2000 letter of the respective duties of the VA and of the veteran in obtaining that evidence. This letter was provided to a veteran before the RO denied his claim in May 2001,

- 3 

moreover. Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that a VCAA notice, as required by 38 D.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits). Therefore, the Board finds that the rating decision, the Statement of the Case, the Supplemental Statement of the Case, and the notification letter provided by the RO specifically satisfy the notice requirements of 38 U.S.C.A. § 5103 of the new statute.

The VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A. Here, the Board notes that there does not appear to be any outstanding medical records that are relevant to this appeal. The veteran was also afforded VA compensation examinations in June and July 2004, which appear adequate for rating purposes. Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA.

II. Discussion

The veteran claims he is entitled to service connection for a psychiatric disorder, his oral cold sores, and his low back disorder. For the reasons set forth below, the Board disagrees and finds the RO's decision to deny the veteran's claims the correct course of action.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) (2004). When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2004).

- 4


To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

In this matter, the evidence of record supports a finding that the veteran has current psychiatric, cold sore, and low back disorders. Private and VA medical records demonstrate this.

Regarding his psychiatric disorders: private psychological examination conducted pursuant to the veteran's application for Social Security Administration (SSA) benefits found evidence of psychiatric disorders. Ultimately, the SSA found the veteran with a somatoform disorder, a personality disorder, an anxiety disorder, and with depression characterized by paranoid features. A June 2004 VA compensation examination also found evidence of psychiatric disorders. The report noted the veteran as psychotic, with probable schizoaffective disorder, bipolar type, and with probable chronic schizophrenia, undifferentiated type.

Regarding his cold sore disorder: a private physician stated in a March 1997 letter that he prescribed the veteran medication for "recurrent herpetic mouth ulcers (chronic), sometimes triggered or exacerbated by stress." In July 2004, a VA examiner found the veteran with recurrent cold sores secondary to herpes simplex virus 1.

Regarding his low back disorder: a July 1998 private examination noted the veteran's lumbar plexus disorder with sciatic neuritis and multiple lumbar subluxations. April 2002 VA-administered Magnetic Resonance Imaging found the veteran with disc disruption at the L4-5 level with posterior extravasation of contrast into a central disc herniation with mild inferior extent. And a July 2004 VA compensation examiner found the veteran with severe L4-5 degenerative disc disease and degenerative joint disease.

- 5 

As the evidence sufficiently demonstrates the existence of current disorders, the Board finds that the record satisfies the first element of Pond for each of the veteran's three service connection claims. Pond, 12 Vet. App. at 346.

The Board finds, however, that the evidence of record fails to support the second and third elements of Pond for these claims. Service medical records yield no evidence of an in-service disorder related to the veteran's mental state, mouth, or low back. The veteran's separation report of medical examination found no disorders similar to the veteran's current disorders. And the earliest evidence of these problems is found in medical records dated in the late 1990s, nearly 10 years following the veteran's discharge from active service in 1987. Pond, 12 Vet. App. at 346.

Moreover, the record lacks medical evidence connecting the veteran's current documented disorders with his military service. Of all the medical professionals who have evaluated and treated the veteran for his three disorders, none provides such a nexus. Rather, the medical evidence of record leans in the opposite direction. Regarding the veteran's psychiatric disorder, the VA examiner stated that the veteran's mental disorder is not connected to service. Regarding the veteran's cold sores, the VA examiner found no evidence that this disorder originated during military service. And regarding the back disorder, the VA examiner stated that there is no indication in the record that this disorder originated in military service. Pond, 12 Vet. App. at 346.

The Board notes, parenthetically, that the veteran has claimed in the alternative that active service aggravated his diagnosed scoliosis disorder. The Board finds this argument without merit. Congenital or developmental defects such as scoliosis of the spine are not diseases within the meaning of applicable legislation providing compensation benefits. 38 C.F.R. § 3.303(c). Service connection based on evidence of such is not warranted. Besides, there is no evidence of record to support the veteran's claim that active service aggravated his disorder. As already noted, the service medical records contain no reference to problems involving the back or spine. The veteran's separation report of medical examination noted as normal "Spine. Other Musculoskeletal." The veteran noted no problems related to

- 6


his back or spine upon separation. And the earliest evidence of record of a back disorder is found in 1997 -- almost 10 years after service and around the time the veteran experienced a: traumatic vehicle accident which injured his lower back. Hence, the record does not support a finding that active service worsened a preexisting spinal defect.

To review, though the record supports a finding that the veteran has current psychiatric, mouth, and low back disorders, the record fails to support findings that the veteran had these disorders in service, or that these disorders relate to service. As such, the preponderance of the evidence is against the veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert.v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for cold sores is denied.

Entitlement to service connection for a low back disorder is denied.

	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

- 7





